           Case 2:16-cv-01902-RAJ Document 49 Filed 01/22/19 Page 1 of 12



 1                                              THE HONORABLE RICHARD A. JONES

 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10   RUIZ FAJARDO INGENIEROS ASOCIADOS        No. 2:16-cv-01902-RAJ
11   S.A.S., a foreign corporation,
                                              DEFENDANT FLOW INTERNATIONAL
12             Plaintiff,                     CORPORATION’S TRIAL BRIEF

13        v.
                                              Trial Date: January 28, 2019
14   FLOW INTERNATIONAL CORPORATION, a
     Delaware corporation,
15
               Defendant.
16
17
18
19
20
21

22
23
24
25
26


     DEFENDANT FLOW INTERNATIONAL                            DLA Piper LLP (US)
     CORPORATION’S TRIAL BRIEF                            701 Fifth Avenue, Suite 6900
     No: 2:16-cv-01902-RAJ                       Seattle, WA 98104-7029 | Tel: 206.839.4800
               Case 2:16-cv-01902-RAJ Document 49 Filed 01/22/19 Page 2 of 12



 1                                         I.      INTRODUCTION
 2           This case arises from Plaintiff Ruiz Fajardo Ingenieros Asociados S.A.S.’s (“Plaintiff” or
 3   “Ruiz Fajardo”) purchase of a waterjet cutting machine from Defendant Flow International
 4   Corporation (“Defendant” or “Flow”) and Plaintiff’s failure to operate the machine. The primary
 5   issues at trial will be:
 6
             1.      Did Flow breach the purchase contract’s express warranty, which warrants the machine
 7                   will be “free from defects in workmanship and materials” during the one-year warranty
                     term?
 8
             2.      Is Ruiz Fajardo bound by the limitation of damages clause in the parties’ contract,
 9                   limiting Ruiz Fajardo’s recovery to repair or replacement of the machine, or did the
                     clause fail its essential purpose?
10
             3.      If Ruiz Fajardo is able to prove that the contract’s limitation of damages clause failed
11                   its essential purpose, is Ruiz Fajardo entitled to damages, including damages for profits
                     that were supposedly lost from a new and untested line of business?
12
             4.      Should Ruiz Fajardo’s damages be reduced by its own failure to use other available
13                   means to complete metal cutting to mitigate its damages?
14           The law and facts at issue in this case favor Flow. Ruiz Fajardo purchased a complex machine
15   it was unprepared to handle, failed to attend Flow’s recommended comprehensive four-day training
16   session, and declined to follow Flow’s recommended operation and maintenance procedures. Indeed,
17   after Plaintiff filed the present lawsuit, Flow technicians traveled to Colombia to inspect the machine
18   and discovered that the issues about which Ruiz Fajardo was complaining were the result of Ruiz
19   Fajardo’s failure to follow the specified procedures—procedures that were either covered in the
20   machine’s manual, would have been covered at the comprehensive training, or both—for starting the
21   machine, shutting down the machine, and estimating cutting times. Put simply, Ruiz Fajardo was sold
22   a working complex machine it was not prepared to operate.
23                                          II.     BACKGROUND
24           Flow, a waterjet manufacturing company based in Kent, Washington, manufactures and sells
25   industrial waterjet cutting machines. Plaintiff Ruiz Fajardo is a company based in Colombia that
26   provides various metalworking services. In November 2012, the parties entered into a contract for the



      DEFENDANT FLOW INTERNATIONAL                                       DLA Piper LLP (US)
      CORPORATION’S TRIAL BRIEF - 1                                   701 Fifth Avenue, Suite 6900
      No: 2:16-cv-01902-RAJ                                  Seattle, WA 98104-7029 | Tel: 206.839.4800
              Case 2:16-cv-01902-RAJ Document 49 Filed 01/22/19 Page 3 of 12



 1   purchase of a Mach 4 waterjet cutting machine. Specifically, on November 5, 2012, following
 2   communications between the parties, Tulio Ruiz, Ruiz Fajardo’s principal and legal advisor, traveled
 3   to Kent, Washington and executed a sales contract for purchase of the machine for $437,830.00.
 4          The sales contract, which is to be interpreted in accordance with Washington law, contains two
 5   separate applicable provisions. First, in paragraph 1(a) in the Terms and Conditions, the contract
 6   contains an express warranty, which states:
 7
                    “Flow warrants the Equipment to be free from defects in workmanship
 8                  and materials for the period specified on the quotation, except that spare
                    parts shall be warranted for a one-year period. This limited warranty does
 9                  not cover normal wear and tear, consumable items including, but not
                    limited to, seals, mixing tubes, filters, orifices, low and high-pressure
10                  cylinders, or part failures caused by (i) accident, (ii) abuse, or (iii) failure
                    to maintain the Equipment in accordance with Flow’s technical
11                  specifications. Flow’s liability is limited to repair or replacement of the
                    Equipment and the determination regarding which of these is appropriate
12                  shall be at Flow’s sole discretion. The warranty is conditioned upon (i)
                    Flow being notified in writing by Buyer within one month after the
13                  discovery of defects…”
14   On a separate page in paragraph 9, the contract limits the damages available to Ruiz Fajardo:
15
                   9. LIMITATION OF DAMAGES
16                 FLOW SHALL NOT BE LIABLE FOR INCIDENTAL OR
                   CONSEQUENTIAL DAMAGES INCLUDING, BUT NOT LIMITED
17                 TO, LOSS OF PROFITS, LOSS OF USE, LOSS OF PRODUCTION,
                   DAMAGES TO OTHER EQUIPMENT, COST OF CAPITAL OR
18                 INTEREST. FLOW’S LIABILITY IS LIMITED TO REPAIR OR
                   REPLACEMENT      OF    THE   EQUIPMENT      AND  THE
19                 DETERMINATION REGARDING WHICH OF THESE IS
                   APPROPRIATE SHALL BE AT FLOW’S SOLE DISCRETION.
20
21          Regarding the duration of the limited warranty agreed to in paragraph one of the Terms and
22   Conditions, the contract states on page nineteen that the “warranty term is two (2) years from the
23   system shipment or 4000 hours, whichever comes first.” However, in the following paragraph, the
24   contract makes plain that “[i]n order to qualify for this warranty period, at least one person within the
25   customer’s organization assigned to maintain the equipment must attend a free system maintenance
26   training course prior to or within three (3) months of system installation. If training is not elected, a



     DEFENDANT FLOW INTERNATIONAL                                             DLA Piper LLP (US)
     CORPORATION’S TRIAL BRIEF - 2                                         701 Fifth Avenue, Suite 6900
     No: 2:16-cv-01902-RAJ                                        Seattle, WA 98104-7029 | Tel: 206.839.4800
                Case 2:16-cv-01902-RAJ Document 49 Filed 01/22/19 Page 4 of 12



 1   one (1) year warranty will apply.” The contract explains this system maintenance training course,
 2   stating “Flow will provide …. [f]our (4) days of system training for up to two people in Jeffersonville,
 3   Indiana (Louisville) or Kent, Washington (Seattle).                   The training will include operation and
 4   programming training on the X-Y machine and maintenance training for the high-pressure system….
 5   Flow recommends that training occur prior to installation as it will be required for operating the
 6   system.”1
 7            After having these terms translated and reviewing them, Ruiz Fajardo paid for the machine,
 8   which was shipped on May 1, 2013. The machine was installed by Flow technicians at Ruiz Fajardo’s
 9   facility in fall 2013. Despite Flow’s recommendations, Ruiz Fajardo never sent a representative to
10   attend the four-day maintenance training course at one of Flow’s facilities. Other than minor electrical
11   and plumbing improvements, Ruiz Fajardo did little to prepare for the arrival of the machine, which
12   was the most complex machine it had ever acquired.
13            Since the machine was installed, Ruiz Fajardo claims it experienced three main issues with
14   the machine: (1) difficulty starting up the machine, (2) the inability of the machine to return to its
15   “home” position upon startup, and (3) the inability of the machine’s software to accurately calculate
16   cutting times. Each time Ruiz Fajardo complained about these alleged issues with the machine, Flow
17   was quick to respond. Flow sent South American-based technicians to Ruiz Fajardo’s Colombian
18   facility to address Ruiz Fajardo’s concerns. Specifically, Flow’s technicians provided workarounds
19   to help solve Ruiz Fajardo’s complaints that the machine would not start properly and that its software
20   was not producing accurate cutting times.
21            Additionally, despite the one-year warranty ending on May 1, 2014, Flow continued to provide
22   service to Ruiz Fajardo until March 2015 when Ruiz Fajardo refused to pay its outstanding invoices.
23   Despite Flow stopping service in March 2015, Ruiz Fajardo continued to use the machine until early
24   2016, when Ruiz Fajardo asserts it could no longer operate the machine.
25
26   1
      The contract noted that Flow would provide maintenance familiarization on the day of installation, but also noted that it
     was for familiarization purposes only and was not intended to be used as a substitute for Flow’s four-day training session.


     DEFENDANT FLOW INTERNATIONAL                                                     DLA Piper LLP (US)
     CORPORATION’S TRIAL BRIEF - 3                                                 701 Fifth Avenue, Suite 6900
     No: 2:16-cv-01902-RAJ                                                Seattle, WA 98104-7029 | Tel: 206.839.4800
              Case 2:16-cv-01902-RAJ Document 49 Filed 01/22/19 Page 5 of 12



 1          Ruiz Fajardo filed this lawsuit in December 2016. After the lawsuit was filed, Flow agreed to
 2   send technicians to Colombia to address Ruiz Fajardo’s latest complaints, which they did during the
 3   spring and summer of 2017. During these site visits, Flow’s technicians observed that the three main
 4   issues that formed the basis for Ruiz Fajardo’s complaints—(1) start-up issues, (2) homing issues, and
 5   (3) problems estimating cutting times—were due to Ruiz Fajardo’s lack of training and improper
 6   operation and maintenance of the machine. Specifically, the start-up issues were caused by Ruiz
 7   Fajardo’s failure to follow the proper start-up procedure outlined in the machine’s manual, which was
 8   discussed at length in the four-day training that Ruiz Fajardo chose not to attend. Ruiz Fajardo
 9   experienced start-up issues because, upon startup, Ruiz Fajardo employees did not wait for the
10   machine software to load completely before attempting to use the machine. Similarly, with respect to
11   the homing issue, Flow technicians saw that the Ruiz Fajardo employees were not following the proper
12   shutdown procedure outlined in the manual. Again, this procedure would have been covered during
13   the four-day training Ruiz Fajardo failed to attend.
14          Finally, as to the estimated-cutting-time issue, Flow technicians observed that the software
15   associated with the machine would provide proper estimates if Ruiz Fajardo employees loaded the
16   files onto the module attached to the machine, rather than running the estimates on a separate
17   computer. This process was also discussed at length during the missed four-day training.
18          During the 2017 site visits, Flow’s team also witnessed issues with how the machine had been
19   maintained. The machine was stored in an open-air structure, exposed to the elements. Due to its
20   storage location, the machine was covered in bird droppings and feathers. Upon inspection of the
21   machine, the Flow team found a cloudy gauge, evidence of algae, and lack of lubrication, signaling a
22   failure to properly maintain the machine in accordance with the guidelines discussed in the manual
23   and reiterated at the four-day training.
24          After Flow’s 2017 service visits, the machine was once again returned to normal operation and
25   Ruiz Fajardo continues to this day to use the machine as part of its everyday business.
26



     DEFENDANT FLOW INTERNATIONAL                                          DLA Piper LLP (US)
     CORPORATION’S TRIAL BRIEF - 4                                      701 Fifth Avenue, Suite 6900
     No: 2:16-cv-01902-RAJ                                     Seattle, WA 98104-7029 | Tel: 206.839.4800
                Case 2:16-cv-01902-RAJ Document 49 Filed 01/22/19 Page 6 of 12



 1                                          III.     DISCUSSION OF CLAIMS
 2   A.       The Express Warranty Was Not Breached
 3            An express warranty is “[a]ny affirmation of fact or promise made by the seller to the buyer
 4   which relates to the goods and becomes part of the basis of the bargain … that the goods shall conform
 5   to the affirmation or promise.” RCW 62A.2-313(1)(a). The buyer has the burden of establishing a
 6   breach of the express warranty. RCW 62A.2-607(4). Given the Court’s ruling that the only warranty
 7   at issue is the limited express warranty contained in the parties’ contract, Ruiz Fajardo has the burden
 8   of proving that Flow breached the terms of that warranty, which specifically states: “Flow warrants
 9   the Equipment to be free from defects in workmanship and materials for the period specified on the
10   quotation, except that spare parts shall be warranted for a one-year period.” Per this Court’s December
11   27, 2018 order, the express warranty was limited to one year from shipment.2 Therefore, any alleged
12   “defects in workmanship and materials” that arose after May 1, 2014 are outside the scope of the
13   warranty period and irrelevant to Plaintiff’s breach of warranty claim. See Long v. Hewlett-Packard
14   Co., 316 F. App’x 585, 586 (9th Cir. 2009) (finding that defects that manifest themselves outside the
15   applicable express warranty time period are not covered by the warranty).
16            Because the limited express warranty covers only defects in workmanship and materials, it
17   does not cover every potential issue that could have arisen with the machine. A defect in workmanship
18   is a defect in a way some part of the machine is constructed. Lombard Corp. v. Quality Aluminum
19   Prod. Co., 261 F.2d 336, 338 (6th Cir. 1958). A defect in material is a defect in quality. Id. An
20   express warranty covering workmanship and materials—such as the one here—does not extend to
21   design defects. See, e.g., Bruce Martin Const., Inc. v. CTB, Inc., 735 F.3d 750, 753 (8th Cir. 2013)
22   (“[D]efects in materials and workmanship refer to departures from a product’s intended design while
23
24   2
       On December 27, 2018, the Court granted Flow’s motion for partial summary judgment on two issues that related to
     interpretation of the purchase contract’s terms. See Dkt. No. 42. First, the Court held that Plaintiff is limited to claiming
25   breach of the limited express warranty contained in the parties’ contract. Id. at 10:1–12:4. Second, the Court held that
     because Ruiz Fajardo did not attend the four-day training, the express warranty in the Contract only extended one year
26   from the date the machine shipped. Id. at 12:5–7 (“[T]he Court also agrees with Defendant that by its terms, the warranty
     contained in the Contract extends only one year from the date in which the Machine was shipped …”).


     DEFENDANT FLOW INTERNATIONAL                                                      DLA Piper LLP (US)
     CORPORATION’S TRIAL BRIEF - 5                                                  701 Fifth Avenue, Suite 6900
     No: 2:16-cv-01902-RAJ                                                 Seattle, WA 98104-7029 | Tel: 206.839.4800
              Case 2:16-cv-01902-RAJ Document 49 Filed 01/22/19 Page 7 of 12



 1   design defects refer to the inadequacy of the design itself.”). In contrast to a defect in workmanship
 2   or materials, “a design defect exists when a product is built in accordance with its intended
 3   specifications, but the design itself is inherently defective.” Mariscal v. Graco, Inc., 52 F. Supp. 3d
 4   973, 985 (N.D. Cal. 2014).
 5          In addition to proving a breach, the UCC requires the buyer to notify the seller of the breach
 6   within a reasonable time. RCW 62A.2-607. The reasonable time by which a buyer must provide
 7   notice of a breach can be fixed by agreement. See Jarstad v. Tacoma Outdoor Recreation, Inc., 10
 8   Wn. App. 551, 558, 519 P.2d 278 (1974). Under the terms of the express warranty, Ruiz Fajardo was
 9   required to notify Flow of any defects in writing within one month of discovery, thereby fixing the
10   reasonable notice requirement under RCW 62A.2-607 to a one-month period.
11          Here, Ruiz Fajardo cannot meet its burden of proving that a defect in workmanship or materials
12   existed at any point during the warranty’s one-year period (or ever). When Flow’s technicians
13   inspected the machine in 2017, the machine worked in accordance with the manual, despite it sitting
14   dormant and exposed to the elements for over a year. The issues Ruiz Fajardo identified stemmed
15   directly from Ruiz Fajardo’s own actions—or lack thereof.     If Ruiz Fajardo had followed the proper
16   procedures for start-up and shut-down of the machine, there would not have been issues starting the
17   machine, the homing issues would have been eliminated, and the machine would have had a full range
18   of cutting movement. Additionally, if Ruiz Fajardo had sent its employees to the recommended
19   training, they would have learned these procedures and they would have learned that precise cutting
20   times could be calculated by loading the files onto the actual system, rather than using the external
21   computer software.
22          Ruiz Fajardo’s inability to properly maintain the machine also contributed to the issues about
23   which Ruiz Fajardo now complains. This is not surprising, considering maintenance was another topic
24   discussed at length during the four-day training Ruiz Fajardo did not attend. Ruiz Fajardo failed to
25   follow Flow’s recommendation for water testing and allowed algae to grow in the machine. Ruiz
26   Fajardo kept the machine outside in an open-air structure, exposed to animals and elements. And,



     DEFENDANT FLOW INTERNATIONAL                                          DLA Piper LLP (US)
     CORPORATION’S TRIAL BRIEF - 6                                      701 Fifth Avenue, Suite 6900
     No: 2:16-cv-01902-RAJ                                     Seattle, WA 98104-7029 | Tel: 206.839.4800
                Case 2:16-cv-01902-RAJ Document 49 Filed 01/22/19 Page 8 of 12



 1   despite Flow’s recommendation that Ruiz Fajardo keep certain spare parts on hand to eliminate
 2   production delays, Ruiz Fajardo did not keep an inventory of spare parts on site.
 3            Because the alleged issues Ruiz Fajardo claims it experienced with the machine were caused
 4   by user error and failure to understand the machine’s capabilities, it will be unable to prove Flow
 5   breached the express one-year warranty covering workmanship or materials.
 6   B.       Flow’s Limited Remedy of Repair or Replacement Did Not Fail its Essential Purpose
 7            Even if Ruiz Fajardo successfully establishes that Flow breached the limited express warranty,
 8   the contract contained a separate limitation of damages clause, limiting Ruiz Fajardo’s recovery to
 9   repair or replacement of the machine. To recover outside this limited remedy, Ruiz Fajardo must
10   prove that the limited remedy failed its essential purpose. Courts have interpreted a limitation of
11   remedies clause to fail its essential purpose if the repair effort was inefficient, negligent, or tardy.
12   Fiorito Bros. v. Fruehauf Corp., 747 F.2d. 130 (9th Cir. 1984). A seller is only required to offer the
13   limited remedy—that is, repair or replacement—during the duration of the specified warranty. Boston
14   Helicopter Charter, Inc. v. Agusta Aviation Corp., 767 F. Supp. 363 (D. Mass. 1991).3 Here, that is
15   one year (i.e., until May 1, 2014).
16            Ruiz Fajardo will not be able to establish that Flow’s limitation on remedies failed its essential
17   purpose. Throughout the one-year warranty period (and beyond), Flow consistently responded to and
18   addressed Ruiz Fajardo’s concerns. In contrast to Fiorito Bros. v. Fruehauf Corp., a case Plaintiff
19   often cites in which the seller completely refused to honor its duty of repair or replacement, Flow
20   never arbitrarily declined to service the machine. Flow promptly responded to each of Ruiz Fajardo’s
21
     3
       The applicable express warranty in Boston Helicopter Charter, Inc. provided that a helicopter was to be free from defects
22   in material and workmanship for a limited duration of time. Boston Helicopter Charter, Inc. v. Agusta Aviation Corp.,
     767 F. Supp. 363, 367 (D. Mass. 1991). The warranty also contained a limited remedy, which was limited to repair or
23   replacement. Id. After the lapse of the warranty’s time limitation, a defective part caused the helicopter to crash and the
     buyer brought an action against the seller for breach of an express warranty under Massachusetts’s UCC. Id. at 368. The
24   buyer argued that the limitation of remedies failed its essential purpose, and thus under section 2-719(2), the buyer was
     entitled to monetary damages. Id. at 369. The court held that—absent any findings that the durational limitation was
25   unconscionable—section 2-719(2) was “inapplicable once the warranty has expired.” Id. at 374 . Throughout the course
     of this litigation, Ruiz Fajardo has never asserted the durational limitation was unconscionable. Thus, Ruiz Fajardo can
26   only show the limited remedy failed its essential purpose if it can prove Flow’s service was inefficient, negligent, or tardy
     between May 1, 2013 and May 1, 2014.


     DEFENDANT FLOW INTERNATIONAL                                                      DLA Piper LLP (US)
     CORPORATION’S TRIAL BRIEF - 7                                                  701 Fifth Avenue, Suite 6900
     No: 2:16-cv-01902-RAJ                                                 Seattle, WA 98104-7029 | Tel: 206.839.4800
                Case 2:16-cv-01902-RAJ Document 49 Filed 01/22/19 Page 9 of 12



 1   concerns by sending service technicians to provide Ruiz Fajardo with onsite assistance, and—despite
 2   the warranty ending in May of 2014—Flow continued to provide this on-site assistance until March
 3   2015. These technicians provided workarounds that allowed Ruiz Fajardo to start the machine and
 4   run accurate cutting time estimates. Not only did Flow promptly respond to service requests well after
 5   the warranty expired, and provide viable workarounds, Flow also sent technicians to Colombia in 2017
 6   to return the machine to operation at no cost to Ruiz Fajardo. Thus, Plaintiff is bound by the warranty’s
 7   limitation of remedies, and is precluded from seeking damages at trial, including consequential (lost
 8   profits) damages.
 9   C.       Ruiz Fajardo Cannot Establish Damages
10            A buyer bears the burden of establishing its alleged damages. Lewis River Golf, Inc. v. O.M.
11   Scott & Sons, 120 Wn. 2d 712, 717, 845 P.2d 987 (1993). Here, even if Plaintiff prevails on the two
12   above points, it will be unable to establish it suffered damages in the form of lost profits because it
13   relies only on evidence that is self-serving and speculative.
14            Under Washington’s version of the UCC, when a buyer prevails on a breach of warranty claim,
15   the buyer may recover the monetary value equaling the difference at the time and place of acceptance
16   between the value of the goods accepted and the value the goods would have had if they had been as
17   warranted, unless special circumstances show proximate damages of a different amount. RCW 62A.2-
18   714. Repair costs are an appropriate alternative measure of damages for breach of warranty. Miller
19   v. Badgley, 51 Wn. App. 285, 288, 753 P.2d 530 (1988).
20             In a proper case, any incidental and consequential damages may also be recovered.4 RCW
21   62A.2-715. Consequential damages may include lost profits. Ruiz Fajardo has the burden of proving
22   it suffered incidental or consequential damages and must do so by more than pure speculation and
23   conjecture. O'Brien v. Larson, 11 Wn. App. 52, 54, 521 P.2d 228 (1974). Under governing
24   Washington law, if a buyer is attempting to collect consequential damages in the form of lost profits
25
26   4
       Ruiz Fajardo has claimed it is seeking incidental damages throughout the course of this litigation, including in its proposed
     jury instructions. Flow, however, does not believe Ruiz Fajardo can put forth evidence that it suffered incidental damages.


     DEFENDANT FLOW INTERNATIONAL                                                       DLA Piper LLP (US)
     CORPORATION’S TRIAL BRIEF - 8                                                   701 Fifth Avenue, Suite 6900
     No: 2:16-cv-01902-RAJ                                                  Seattle, WA 98104-7029 | Tel: 206.839.4800
             Case 2:16-cv-01902-RAJ Document 49 Filed 01/22/19 Page 10 of 12



 1   for a new line of business, the buyer must establish a reasonable estimation of damages based on an
 2   analysis of market conditions and profits of identical or similar businesses in the vicinity operating
 3   under substantially the same conditions. See, e.g., Larsen v. Walton Plywood Co., 65 Wn.2d 1, 17,
 4   390 P.2d 677 (1964). Similarly, in order to meet its burden of proving loss of business reputation and
 5   goodwill, Ruiz Fajardo must provide evidence of some measurable loss. Mut. of Enumclaw Ins. Co.
 6   v. Gregg Roofing, Inc., 178 Wn. App. 702, 723, 315 P.3d 1143 (2013). Speculation and conjecture
 7   will not suffice. Unquantifiable testimony that a business’s reputation has been diminished without
 8   computing an amount does not provide sufficient support for recovery. Id. Ruiz Fajardo will not be
 9   able to meet this standard because the evidence it relies on is unsubstantiated and self-serving.
10   D.     Ruiz Fajardo Failed to Mitigate its Damages
11          Even if Ruiz Fajardo can prove that it is legally and factually entitled to monetary damages—
12   which Flow contends it cannot—Ruiz Fajardo’s recovery must be reduced because Ruiz Fajardo failed
13   to mitigate any damages it allegedly suffered. Under Washington law, the seller has the burden of
14   proving a buyer did not take reasonable steps to mitigate its damages. Fed. Signal Corp. v. Safety
15   Factors, Inc., 125 Wn. 2d 413, 434, 886 P.2d 172 (1994). Stated in another way, Flow has the burden
16   of proving there were reasonable, alternative courses of action available to Ruiz Fajardo to mitigate
17   the alleged damages it suffered. At trial, Flow will show that Ruiz Fajardo failed to utilize alternative
18   available methods, which, if employed, would have lessened the amount of damages (if any) caused
19   by Ruiz Fajardo’s failure to operate the machine.
20   E.     Evidentiary Issues
21          Flow has objected to the authenticity and admissibility of many of Ruiz Fajardo’s exhibits.
22   Pursuant to the Court’s instruction at the final pretrial conference, Flow does not presently seek
23   through this trial brief a ruling on the authenticity and admissibility of these exhibits, but will instead
24   raise such objections at the time Ruiz Fajardo seeks to admit such exhibits (if it does). Flow notes
25   only for the Court’s benefit before trial that its objections to the admission of such exhibits are based
26   on three primary grounds—(1) relevance, (2) hearsay, and (3) authenticity. First, many of Ruiz



     DEFENDANT FLOW INTERNATIONAL                                            DLA Piper LLP (US)
     CORPORATION’S TRIAL BRIEF - 9                                        701 Fifth Avenue, Suite 6900
     No: 2:16-cv-01902-RAJ                                       Seattle, WA 98104-7029 | Tel: 206.839.4800
             Case 2:16-cv-01902-RAJ Document 49 Filed 01/22/19 Page 11 of 12



 1   Fajardo’s exhibits are not relevant because they concern alleged issues with the machine that arose
 2   outside the express one-year warranty period. Second, many of Ruiz Fajardo’s exhibits contain
 3   hearsay and are being offered for the truth of the matters asserted therein. Third, many of Ruiz
 4   Fajardo’s exhibits should not be admitted because their authenticity has not been established as
 5   required by Federal Rule of Evidence 901.
 6                                          IV.      CONCLUSION
 7          Based on the foregoing reasons, Ruiz Fajardo will be unable to establish liability or prove it is
 8   entitled to damages at the forthcoming trial.
 9

10          Respectfully submitted this 22nd day of January, 2019.
11                                                     DLA PIPER LLP (US)
12
                                                       s/ Andrew R. Escobar
13                                                     Andrew R. Escobar, WSBA No. 42793
                                                       Jeffrey DeGroot, WSBA No. 46839
14                                                     Alexandria A. Walker, WSBA No. 53786
                                                       701 Fifth Avenue, Suite 6900
15                                                     Seattle, Washington 98104-7029
                                                       Tel: 206.839.4800
16                                                     Fax: 206.839.4801
                                                       E-mail: andrew.escobar@dlapiper.com
17                                                     E-mail: jeffrey.degroot@dlapiper.com
                                                       E-mail: alexandria.walker@dlapiper.com
18
                                                       Attorneys for defendant
19                                                     Flow International Corporation
20
21

22
23
24
25
26



     DEFENDANT FLOW INTERNATIONAL                                          DLA Piper LLP (US)
     CORPORATION’S TRIAL BRIEF - 10                                     701 Fifth Avenue, Suite 6900
     No: 2:16-cv-01902-RAJ                                     Seattle, WA 98104-7029 | Tel: 206.839.4800
              Case 2:16-cv-01902-RAJ Document 49 Filed 01/22/19 Page 12 of 12



 1                                    CERTIFICATE OF SERVICE
 2           I hereby certify that on January 22, 2019, I electronically filed the foregoing with the Clerk of
 3   the Court using the CM/ECF system which will send notification of such filing to the attorneys of
 4   record for the parties.
 5           Dated this 22nd day of January, 2019.
 6                                                         s/ Andrew R. Escobar
                                                           Andrew R. Escobar, WSBA No. 42793
 7
 8
 9

10
     WEST\285099452.4
11
12
13
14
15
16
17
18
19
20
21

22
23
24
25
26



     DEFENDANT FLOW INTERNATIONAL                                           DLA Piper LLP (US)
     CORPORATION’S TRIAL BRIEF - 11                                      701 Fifth Avenue, Suite 6900
     No: 2:16-cv-01902-RAJ                                      Seattle, WA 98104-7029 | Tel: 206.839.4800
